Per Curiam.  In accordance with our per curiam in this case delivered on November 21, 1994, Nance’s attorneys filed a motion accepting full responsibility for not timely filing a notice of appeal. However, counsel also respectfully pointed out that an amended judgment had been filed on April 11, 1994, even though no written order was ever entered denying his motion for new trial pertaining to the original conviction judgment of March 31, 1994. Counsel further noted that, on April 18, 1994, they filed a notice of appeal from the April 11, 1994 amended judgment. They suggest that notice was a timely appeal of the amended judgment irrespective of having filed an earlier new trial motion concerning Nance’s March 31 conviction judgment. We agree, and in doing so, grant Nance’s motion.